Exhibit 10.1

MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (this “Agreement”) is made and entered into
as of June 16, 2010, by and among BWAY Holding Company, a Delaware corporation
(the “Company”), Picasso Parent Company, Inc., a Delaware corporation (“Buyer
Parent”), Madison Dearborn Partners V-B, L.P., a Delaware limited partnership
(“MDP V-B”), and Madison Dearborn Partners VI-B, L.P., a Delaware limited
partnership (“MDP VI-B” and, together with MDP V-B, “MDP”).

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
March 28, 2010, by and among the Company, Buyer Parent and Picasso Merger Sub,
Inc., a Delaware corporation and a wholly-owned indirect subsidiary of Buyer
Parent (“Buyer”) (the “Merger Agreement”), Buyer shall merge with and into the
Company, with the Company as the surviving corporation, such that, following the
consummation of the transactions contemplated by the Merger Agreement, Buyer
Parent shall become the indirect sole shareholder of the Company (the
“Acquisition”). Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Merger Agreement.

WHEREAS, effective as of the Effective Date, Buyer Parent and the Company desire
to retain MDP to perform certain management and consulting services on the terms
and subject to the conditions contained in this Agreement, and MDP desires to
perform such services.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound,
hereby agree as follows:

1. Appointment. The Company appoints MDP and MDP accepts appointment on the
terms and conditions provided in this Agreement as an advisor to the Company and
its subsidiaries and its direct and indirect parent companies (collectively, the
“Company Group”), including any other corporations or other entities hereafter
formed or acquired by any member of the Company Group to engage in any business.
The parties expressly acknowledge that MDP is an affiliate of Madison Dearborn
Capital Partners V-A, L.P., a Delaware limited partnership (“MDCP V-A”), Madison
Dearborn Capital Partners V-C, L.P., a Delaware limited partnership (“MDCP
V-C”), Madison Dearborn Capital Partners V Executive-A, L.P., a Delaware limited
partnership (“MDCP V Executive”), Madison Dearborn Capital Partners VI-A, L.P.,
a Delaware limited partnership (“MDCP VI-A”), Madison Dearborn Capital Partners
VI-C, L.P., a Delaware limited partnership (“MDCP VI-C”) and Madison Dearborn
Capital Partners VI Executive-A, L.P., a Delaware limited partnership (“MDCP VI
Executive” and, together with MDCP V-A, MDCP V-C, MDCP V Executive, MDCP VI-A
and MDCP VI-C, the “Sponsors”), and that the Sponsors are equityholders in Buyer
Parent. Additionally, the parties expressly acknowledge that certain principals
of the Sponsors currently serve as members of the Board of Directors of the
Company (the “Board”) and/or members of the board of directors (or board of
managers, as applicable) of the other companies in the Company Group. It is
understood that MDP’s rights and obligations hereunder shall be independent of
the relationship between the Company and the Sponsors and the respective boards
of directors (or managers, as applicable) of the Company and the other members
of the Company Group, and that, in performing its services hereunder, MDP is not
acting in the capacity of an equityholder of Buyer Parent or any of its
subsidiaries or a member of the board of directors (or managers, as applicable)
of the Company or any other member of the Company Group.



--------------------------------------------------------------------------------

2. Board of Directors Supervision. The activities of MDP to be performed under
this Agreement shall be subject to the supervision of the Board and subject to
reasonable policies not inconsistent with the terms of this Agreement adopted by
the Board and in effect from time to time. Where not required by applicable law
or regulation, MDP shall not require the prior approval of the Board to perform
its duties under this Agreement. Notwithstanding the foregoing, MDP shall not
have the authority to bind the Company or any other member of the Company Group,
and nothing contained herein shall be construed to create an agency relationship
between the Company or any other member of the Company Group and MDP.

3. Term. MDP’s engagement under this Agreement shall be in effect for an initial
term commencing on the Effective Date and ending on the tenth anniversary of the
Effective Date (the “Initial Term”), and shall be automatically extended
thereafter on a year to year basis unless MDP provides written notice of its
desire to terminate its engagement under this Agreement to the other parties not
less than 90 days’ prior to the expiration of the Initial Term or any one year
extension thereof (in which case the Term shall terminate on such tenth
anniversary or such one-year anniversary thereafter). The Initial Term, as
extended for one or more one year extension periods (if any), is referred to
herein as the “Term”. In addition, MDP may terminate its engagement under this
Agreement at any time upon 90 days’ written notice to the Company. No
termination of MDP’s engagement under this Agreement, whether pursuant to this
Section 3 or otherwise, shall affect the Company’s obligations with respect to
the fees, costs and expenses incurred by MDP in rendering services hereunder and
not reimbursed by the Company as of the effective date of such termination.

4. Services. Subject to any limitations imposed by applicable law or regulation,
MDP shall perform or cause to be performed such services for Buyer Parent and/or
its subsidiaries as mutually agreed by MDP and Buyer Parent’s board of managers,
which may include, without limitation, the following:

(a) general strategic advisory services;

(b) identification, support, negotiation and analysis of acquisitions and
dispositions by Buyer Parent or its subsidiaries;

(c) support, negotiation and analysis of financing alternatives, including,
without limitation, in connection with acquisitions, capital expenditures and
refinancing of existing indebtedness;

(d) finance functions, including assistance in the preparation of financial
projections and monitoring of compliance with financing agreements;

(e) marketing functions, including monitoring of marketing plans and strategies;

(f) human resources functions, including searching and hiring of executives; and

 

-2-



--------------------------------------------------------------------------------

(g) other services for Buyer Parent and its subsidiaries upon which Buyer
Parent’s board of managers and MDP agree.

5. Compensation.

(a) Transaction Fee. In consideration of the management, consulting and
financial services required in connection with certain corporate events, MDP
shall be entitled to customary and reasonable fees for such services provided to
the Company and/or to other members of the Company Group, including, without
limitation, with respect to refinancings, restructurings, equity or debt
offerings, dividends and distributions, amounts paid by members of the Company
Group to repurchase any of their securities, acquisitions, mergers,
consolidations, business combinations, sales and divestitures (each a
“Consulting Event”). The fees payable to MDP in connection with any Consulting
Event shall be as follows: (i) a fee (the “Transaction Fee”) equal to one
percent (1%) of the Consideration (as defined below) shall be payable upon the
closing of a Consulting Event, or (ii) if any of the members of the Company
Group receives any payment or fee (each, a “Fee”) from another person in
connection with the termination, abandonment or failure to occur of any proposed
Consulting Event, then the Company shall, or shall cause the applicable
member(s) of the Company Group to, pay to MDP a fee in an amount equal to the
Fee upon the receipt of the Fee; provided, that in no event shall the amount
payable under this paragraph exceed the amount of the Transaction Fee that would
have been payable to MDP if the Consulting Event had been consummated. MDP will
be entitled to receive the compensation provided for above if the events
specified above occur or an agreement is entered into which subsequently results
in a Fee. As used herein, the term “Consideration” shall mean the aggregate
transaction value of such Consulting Event (including the value of any debt or
liabilities assumed). If a Consulting Event results in a material portion (but
less than all) of the stock of the Company Group having been acquired and in
connection therewith there is a reasonable expectation that substantially all of
the stock of the Company Group will be acquired within one year of the date of
the Consulting Event (e.g., an initial public offering followed by secondary
sales), the Transaction Fee shall be calculated as if there was an acquisition
of stock in which all of the stock of the Company Group had been acquired on the
date of the Consulting Event (e.g., the date of the initial public offering)
and, if so calculated, then no further Transaction Fee shall be paid or payable
on the subsequent sale of the stock of the Company Group. No reduction shall be
made in determining the Consideration for the fact that proceeds may be reduced,
returned or offset for indemnification or similar obligations.

(b) Any payment pursuant to Section 5(a) above shall be made in cash by wire
transfer(s) of immediately available funds to or among one or more accounts as
designated from time to time by MDP to the Company in writing. If any individual
payment to MDP pursuant to Section 5(a) above would be less than $10,000, then
such payment shall be held by the Company until the first to occur of (i) such
time as the aggregate of such payments equals or exceeds $10,000, and (ii) the
effective date of the termination of this Agreement, at which time such held
amount shall be paid in full.

(c) The parties acknowledge and agree that, in satisfaction of obligations of
Buyer Parent due under that certain Equity Financing Commitment Letter, dated as
of March 28, 2010, by and among Buyer Parent and the Sponsors, Buyer Parent
shall pay to each of MDP V-B and to MDP VI-B (or a respective designee thereof)
a closing fee in the amount of $2,500,000 upon the consummation of the
Acquisition.

 

-3-



--------------------------------------------------------------------------------

6. Reimbursement of Expenses; Independent Contractor. All obligations or
expenses incurred by MDP in the performance of its duties under this Agreement
shall be for the account of, on behalf of, and at the expense of the Company,
and all such expenses shall be promptly reimbursed by the Company. MDP shall not
be obligated to make any advance to or for the account of the Company or any
other member of the Company Group or to pay any sums, except out of funds held
in accounts maintained by the Company or any other member of the Company Group,
nor shall MDP be obligated to incur any liability or obligation for the account
of the Company or any other member of the Company Group. In addition, the
Company shall pay to MDP, and hold MDP harmless against liability for the
payment of any taxes, fees and expenses arising or otherwise incurred in
connection with the investment in the Company and/or Buyer Parent by any member
of the MDP Group (as defined below). The Company shall reimburse MDP by wire
transfer of immediately available funds for any such amount owed to MDP and/or
any member of the MDP Group pursuant to this Section 6, which shall be in
addition to any other amount payable to MDP under this Agreement. MDP shall be
an independent contractor, and nothing in this Agreement shall be deemed or
construed to (i) create a partnership or joint venture between the Company or
any other member of the Company Group and MDP, (ii) cause MDP to be responsible
in any way for the debts, liabilities or obligations of the Company or any other
party, or (iii) cause MDP or any of its partners or employees to be officers,
employees or agents of the Company or any other member of the Company Group.

7. Deferral of Amounts Due. Notwithstanding anything to the contrary contained
herein, MDP shall have the right at any time, at its sole discretion, to defer
any amounts due to be paid to MDP hereunder until such time as MDP shall
determine; provided that no such deferral shall be deemed in any event to be a
waiver of MDP’s right to receive such payment or otherwise as a release of the
Company’s, Buyer Parent’s or any member of the Company Group’s obligations to
pay any such amounts deferred hereunder, as applicable.

8. Personnel. MDP will provide and devote to the performance of this Agreement
such partners, employees and agents of MDP as MDP shall deem appropriate to the
furnishing of the services mutually agreed upon by Buyer Parent and MDP. The
fees and other compensation specified in this Agreement will be payable by the
Company regardless of the extent of services requested by Buyer Parent or
performed by MDP pursuant to this Agreement, and regardless of whether or not
Buyer Parent requests MDP to provide any such services.

 

-4-



--------------------------------------------------------------------------------

9. Liability. Neither MDP nor any of its affiliates, nor any of their respective
partners, members, employees or agents, nor any persons or entities acting for
or on behalf of such persons (collectively, the “MDP Group”), shall be liable to
Buyer Parent, its current, future or former subsidiaries or any of their
affiliates for any loss, liability, damage or expense (including attorney’s fees
and expenses) (collectively, a “Loss”) arising out of or in connection with the
performance of services contemplated by this Agreement. MDP makes no
representations or warranties, express or implied, in respect of the services
provided by any member of the MDP Group. Except as MDP may otherwise agree in
writing after the date hereof: (i) each member of the MDP Group shall have the
right to, and shall have no duty (contractual or otherwise) not to, directly or
indirectly: (A) engage in the same or similar business activities or lines of
business as Buyer Parent, its current, future or former subsidiaries or any of
their affiliates and (B) do business with any client or customer of Buyer
Parent, its current, future or former subsidiaries or any of their affiliates;
(ii) no member of the MDP Group shall be liable to Buyer Parent, its current,
future or former subsidiaries or any of their affiliates for breach of any duty
(contractual or otherwise) by reason of any such activities or of such person’s
participation therein; and (iii) in the event that any member of the MDP Group
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for both Buyer Parent, its current, future or former subsidiaries or
any of their affiliates, on the one hand, and any member of the MDP Group, on
the other hand, or any other person, no member of the MDP Group shall have any
duty (contractual or otherwise) to communicate or present such corporate
opportunity to Buyer Parent, its current, future or former subsidiaries or any
of their affiliates and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to Buyer Parent, its current, future or former
subsidiaries or any of their affiliates for breach of any duty (contractual or
otherwise) by reason of the fact that any member of the MDP Group directly or
indirectly pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to Buyer
Parent, its current, future or former subsidiaries or any of their affiliates.

10. Indemnity. The Company and the other members of the Company Group hereby
agree to jointly and severally defend, indemnify and hold harmless each member
of the MDP Group from and against any and all Losses arising from any claim by
any person or entity with respect to, or in any way related to, this Agreement
or the investment by any member of the MDP Group in the Company and/or Buyer
Parent (collectively, “Claims”) resulting from any act or omission of any member
of the MDP Group. The Company and the other members of the Company Group shall
defend at their own cost and expense any and all suits or actions (just or
unjust) which may be brought against Buyer Parent, its current, future or former
subsidiaries or any of their affiliates, or any member of the MDP Group or in
which any member of the MDP Group may be impleaded with others upon any Claims,
or upon any matter, directly or indirectly related to or arising out of this
Agreement or the performance hereof by any member of the MDP Group.

11. Arbitration.

(a) If a Dispute arises between the parties, the parties agree to use the
following procedures in good faith to resolve such Dispute promptly, privately
and non-judicially. For purposes of this Agreement, “Dispute” shall mean any
alleged material breach of any representation, warranty or obligation herein, or
a disagreement regarding the interpretation, performance or nonperformance of
any provision thereof, or the validity, scope and enforceability of these
dispute resolution procedures, or any dispute regarding any damages arising from
the termination of this Agreement. Any party may give written notice to any
other party of the existence of a Dispute (a “Dispute Notice”).

(b) Within ten (10) days after delivery of any Dispute Notice the parties
involved in the Dispute shall meet at a mutually agreeable time and place and
thereafter as often as they deem reasonably necessary to exchange relevant
information and attempt in good faith to negotiate a resolution of the Dispute.
If the Dispute has not been resolved within ten (10) days after the first
meeting of the parties, or, if the party receiving the Dispute Notice will not
meet within ten (10) days after receipt of the Dispute Notice, then any party
may, by delivering notice to the other part(ies), commence arbitration
proceedings.

 

-5-



--------------------------------------------------------------------------------

(c) If the parties can agree to a single arbitrator within 30 days following one
party receiving a Dispute Notice from another party, such arbitrator shall be
chosen. The arbitrator(s) shall not be required to have qualifications other
than a reasonable amount of experience and specialty in the area which is the
subject of the dispute. If the parties do not agree as to the choice of an
arbitrator, each party shall choose an arbitrator within ten (10) days after the
expiration of the 30-day period referred to above and the arbitrators so chosen
shall choose an additional arbitrator within 20 days after the date on which
second of the arbitrator chosen by the parties is chosen. If at the end of such
20 day period the parties’ designated arbitrators cannot agree on the selection
of the third arbitrator, such selection shall be made by the American
Arbitration Association upon the application of any party.

(d) The parties acknowledge that the provisions of this Section 11 are intended
to provide a private resolution of Disputes between them. Accordingly, all
documents, records, and other information relating to the Dispute shall at all
times be maintained in the strictest confidence and not disclosed to any third
party, other than the arbitrators, except where specifically allowed hereunder.
All proceedings, communications and negotiations pursuant to this Section 11 are
confidential. In the event of any judicial challenge to, or enforcement of, any
order or award hereunder, any party may designate such portions of the record of
such proceedings, communications, and negotiations as such party deems
appropriate to be filed under seal. All proceedings, communications and
negotiations pursuant to this Section 11 shall be treated as compromise
negotiations for all purposes, including for purposes of the U.S. Federal Rules
of Evidence and state rules of evidence. None of the statements, disclosures,
offers, or communications (or other assertions made in any proceeding or
negotiation) made pursuant to this Section 11 shall be deemed admissions, nor
shall any of said statements, disclosures, offers, communications or assertions
be admissible for any purpose other than the enforcement of the terms of this
Section 11.

(e) The parties agree to act in good faith to comply with all of their
respective obligations under this Agreement as much as possible as if there were
no Dispute during any pending mediation or arbitration hereunder.

(f) All deadlines specified in this Section 11 may be extended by mutual
agreement. The procedures specified in this Section 11 are an essential
provision of the Agreement and are legally binding on the parties. These
procedures shall be the sole and exclusive procedures for the resolution of any
Dispute between the parties arising out of or relating to this Agreement. Any
and all actions to enforce the obligations under this Section 11 shall be
brought in any court of competent jurisdiction in accordance with Section 16
hereof.

(g) The parties agree to have any Dispute decided by neutral arbitration as
provided in this Section 11 and the parties are giving up any rights they might
possess to have the Dispute litigated in a court or by a jury trial. The parties
are giving up their judicial rights to discovery and appeal, unless such rights
are specifically included in this Section 11. The parties acknowledge and agree
that their agreement to this arbitration provision is voluntary.

 

-6-



--------------------------------------------------------------------------------

12. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) telecopied to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if telecopied before 5:00 p.m. Chicago, Illinois time on a
business day, and otherwise on the next business day, or (c) one business day
after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands and other communications shall be sent
to the address for such recipient set forth below, or to such other address or
to the attention of such other person as the recipient party has specified by
prior written notice to the sending party:

Notices to the Company and/or Buyer Parent:

BWAY Holding Company

8607 Roberts Drive, Suite 250

Atlanta, GA 30350

Attention:        Mr. Michael Clauer Telephone:        (770) 645-4800 Telecopy:
       (770) 645-4810

Notices to MDP:

c/o Madison Dearborn Partners, LLC

Three First National Plaza, Suite 4600

Chicago, Illinois 60602

Attention:        Thomas S. Souleles and        Mark B. Tresnowski Telephone:   
    (312) 895-1000

Telecopy:

       (312) 895-1041

with a copy to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention:        Richard J. Campbell, P.C. Telephone:        (312) 862-2000
Telecopy:        (312) 862-2200

13. Successors. This Agreement and all the obligations and benefits hereunder
shall inure to the successors and assigns of the parties.

14. Assignment. No party may assign any obligations hereunder to any other party
without the prior written consent of each of the other parties (which consent
shall not be unreasonably withheld); provided that MDP may, without consent of
the Company or Parent, assign its rights and obligations under this Agreement to
any of its affiliated investment funds. The assignor shall remain liable for the
performance of any assignee.

 

-7-



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts (including by facsimile or by electronic
transmission in portable document format (pdf) or by other electronic
transmission), each of which when so executed and delivered shall be deemed an
original and all of which taken together shall constitute but one and the same
agreement.

16. Entire Agreement; Modification; Governing Law. The terms and conditions
hereof constitute the entire agreement between the parties hereto with respect
to the subject matter of this Agreement and supersede all previous
communications, either oral or written, representations or warranties of any
kind whatsoever, except as expressly set forth herein; provided that nothing
contained in this Agreement shall be deemed to limit, prevent or otherwise
prohibit any payments to which MDP, any of the Sponsors and/or any of their
respective affiliates are entitled under Section 8 of that certain Equity
Financing Commitment Letter, dated as of March 28, 2010, by and among the
Sponsors and Buyer Parent. No modifications of this Agreement or waiver of the
terms or conditions thereof shall be binding upon any party unless approved in
writing by an authorized representative of such party. All issues concerning
this agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of Delaware.

17. Joint and Several Liability. If requested by MDP, then the Company shall
cause any other member of the Company Group to sign a counterpart signature page
to this Agreement to evidence its joint and several liability for the
obligations of the Company hereunder. For as long as Buyer Parent owns, directly
or indirectly, a majority of the voting capital stock of the Company, Buyer
Parent shall be jointly and severally liable for the obligations of the Company
hereunder.

18. Attorney’s Fees. If any action or proceeding, whether at law, in equity or
in arbitration, is necessary or desirable to enforce or interpret the terms of
this Agreement or to protect the rights obtained hereunder, then MDP shall be
entitled to recover from the Company its reasonable attorneys’ fees incurred in
connection therewith in addition to any relief to which it may be entitled.

19. Survival. Notwithstanding anything herein to the contrary, the provisions of
Section 6, Section 9, Section 10 and Section 11 hereof shall survive expiration
of the Term and termination of this Agreement and no expiration of the Term or
termination of MDP’s engagement under this Agreement shall limit the rights or
remedies of MDP for accrued but unpaid fees or non-payment or other breach by
Buyer Parent or the Company arising prior to any such expiration or termination.

*     *     *     *     *

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MDP: MADISON DEARBORN PARTNERS V-B, L.P. By:   Madison Dearborn Partners, LLC
Its:   General Partner By:  

/s/ Thomas S. Souleles

Name:   Thomas S. Souleles Its:   Managing Director MADISON DEARBORN PARTNERS
VI-B, L.P. By:   Madison Dearborn Partners, LLC Its:   General Partner By:  

/s/ Thomas S. Souleles

Name:   Thomas S. Souleles Its:   Managing Director BUYER PARENT: PICASSO PARENT
COMPANY, INC. By:  

/s/ Thomas S. Souleles

Name:   Thomas S. Souleles Its:   President THE COMPANY: BWAY HOLDING COMPANY
By:  

/s/ Kenneth M. Roessler

Name:   Kenneth M. Roessler Its:   President and Chief Executive Officer

[Signature page to Management Services Agreement]